Citation Nr: 1616964	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 19, 2011 rating decision assigning an effective date of May 18, 2010 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an effective earlier than May 18, 2010 for the grant of TDIU.  

(The issue of whether there was clear and unmistakable error (CUE) in a September 2011 Board of Veterans' Appeals decision which denied a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and granted a total rating based on unemployability due to service connected disability (TDIU) is subject of a separate decision by the Board).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Samadani, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1973.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The issues of service connection for conversion disorder and entitlement to an earlier effective date for entitlement to service connection for PTSD and esophageal/stomach disorders was raised in a January 2012 statement and an August 2015 statement by the Veteran.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The claim on appeal has been certified to the Board as a CUE issue.  However, the RO discussed the provisions of 38 C.F.R. § 3.400 in the May 2013 Statement of the Case, and the Board thus finds that the matter as appealed to the Board involves both a CUE claim and an earlier effective date claim.  The Board has recharacterized the appeal as such.

The issue of entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

The Veteran has claimed CUE in a May 18, 2010 decision, but that decision is not "final" under VA laws.


CONCLUSION OF LAW

The Veteran's CUE claim lacks legal merit and must be dismissed.  38 C.F.R. § 3.105(a) (2015); Simmons v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations are not applicable to the claim of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  As noted in Livesay, clear and unmistakable error claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  

CUE 

The Veteran has claimed CUE in an October 19, 2011 rating decision assigning an effective date of May 18, 2010 for the grant of TDIU.  His Notice of Disagreement on this matter, however, was received by the RO in December 2011, well before the expiration of the period to appeal that decision.  The October 2011 decision is therefore not "final" under 38 U.S.C.A. § 7105(c) and accordingly not subject to the provisions of 38 C.F.R. § 3.105 concerning CUE.  The claim thus lacks legal merit and must be dismissed.
 

ORDER

The claim of entitlement to CUE in an October 19, 2011 rating decision assigning an effective date of May 18, 2010 for the grant of TDIU must be dismissed.


REMAND

The Veteran claims that the effective date for TDIU should be the date of his claim for PTSD which was September 27, 2005.  The Veteran is currently assigned an effective date for TDIU as of May 18, 2010, when he met the schedular requirements under 38 C.F.R. § 4.16(a).  The Veteran is essentially claiming that he is entitled to an earlier effective date prior to May 18, 2010 for an award of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

The records indicate that the Veteran has not worked since January 2003.  He had worked as a welder.  

Prior to May 18, 2010, the Veteran was only service connected for PTSD which was assigned a 50 percent evaluation.  Therefore, prior to May 18, 2010, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).  

Consequently, the only remaining question in this case is whether there is plausible evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular TDIU evaluation prior to May 18, 2010.  38 C.F.R. § 4.16(b). 

The Board finds there is some plausible evidence of unemployability prior to May 18, 2010.  

The Social Security Administration found that the Veteran was found disabled since February 26, 2005.

An October 2006 VA Mental Impairment Questionnaire conducted by Dr. M. noted that the Veteran had an anxiety disorder and complete inability to function independently outside of his home.  The examiner evaluated his mental abilities and aptitudes needed to do unskilled work and determined that for the vast majority of these tasks, the Veteran had no useful ability to function.  For skilled work, the Veteran was found by the examiner to have no useful ability to function.  As for particular types of jobs, the Veteran was found to either be unable to meet competitive standards or have no useful ability to function.

In January 2010 the Veteran was afforded an examination for his PTSD.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  The Veteran had persistent symptoms of increased arousal including difficulty falling or staying asleep, difficulty concentrating and irritability or outbursts of anger.  The disturbance causes distress or impairment in social, occupational or other areas of functioning.  He had difficulty maintaining establishing and maintaining effective work/school and social relationships because of PTSD.

Therefore, although it will result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation Service to determine if an extraschedular rating prior to May 18, 2010 is warranted for TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:
 
1. Submit the issue of entitlement to an earlier effective date for the grant of TDIU prior to May 18, 2010, on an extraschedular basis only, to the Director of Compensation Service.  The Veteran's service-connected PTSD disability prior to May 18, 2010 should be considered.  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  The entire claims file must be reviewed, and all pertinent evidence considered.

2. Thereafter, consider all of the evidence of record and readjudicate the issue of entitlement to an effective date earlier than May 18, 2010 for the award of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


